        Case 2:19-cv-12965-MLCF Document 26 Filed 04/17/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

CHRISTOPHER LEE VERDIN, SR.                                      CIVIL ACTION

VERSUS                                                           NO. 19-12965

JERRY LARPENTER ET AL.                                           SECTION “F” (2)

                                       ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of

plaintiff to file an objection to the Magistrate Judge’s Report and Recommendation,

hereby approves the Report and Recommendation of the United States Magistrate Judge

and adopts it as its opinion in this matter. Therefore,

      IT IS ORDERED that plaintiff’s complaint is hereby DISMISSED WITH

PREJUDICE as legally frivolous and/or for failure to state a claim under 28 U.S.C. §

1915(e)(2) and 42 U.S.C. § 1997e(c)(1).

                  New Orleans, Louisiana, this ______
                                                17th day of ______________,
                                                                 April      2020.


                                             __________________________________
                                                  MARTIN L.C. FELDMAN
                                              UNITED STATES DISTRICT JUDGE
